Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 14, 2019

The Court of Appeals hereby passes the following order:

A19A2479. IN THE INTEREST OF K. T. et al., CHILDREN (MOTHER).

      The children’s biological mother in this dependency proceeding filed this direct
appeal, seeking review of the juvenile court’s order granting a motion to intervene
filed by the children’s foster parents. We lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, the order granting the foster parents’ motion to intervene did not
resolve all issues in this case, which remains pending before the juvenile court. See
CitiFinancial Svcs., Inc. v. Holland, 310 Ga. App. 480, 481 (713 SE2d 678) (2011).
The biological mother therefore was required to use the interlocutory appeal
procedures – including obtaining a certificate of immediate review from the juvenile
court – to appeal the juvenile court’s order. See OCGA § 5-6-34 (b); Miller v. Miller,
282 Ga. 164, 164-165 (646 SE2d 469) (2007); CitiFinancial Svcs., Inc., 310 Ga. App.
at 481; accord O’Brien v. Builders Ins., 350 Ga. App. 77, 77 (1) (827 SE2d 917)
(2019); Murphy v. McCarthy, 201 Ga. App. 101, 101 (410 SE2d 198) (1991); Dept.
of Human Resources v. Ledbetter, 153 Ga. App. 416, 417 (265 SE2d 337) (1980).
The biological mother’s failure to do so deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/14/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.